Citation Nr: 9905739	
Decision Date: 02/04/99    Archive Date: 03/05/99

DOCKET NO.  95-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to a service connected right knee 
disability.  

2.  Entitlement to service connection for avascular necrosis 
of the right hip as secondary to a service connected right 
knee disability.  

3.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to September 
1963.  In a June 1968 rating decision, service connection was 
granted for a right knee disability and a noncompensable 
evaluation was assigned.  This appeal arises from a July 1994 
rating decision of the Columbia, South Carolina Regional 
Office (RO), which denied a compensable rating for the 
veteran's service connected right knee disability.  
Subsequently, in rating decisions of October 1994 and January 
1995, the RO assigned 10 percent and 20 percent evaluations, 
respectively, for the right knee disability.  This appeal 
also arises from a July 1995 rating decision of the RO, which 
denied a total disability rating based on individual 
unemployability due to service connected disability, and a 
July 1996 rating decision of the RO, which denied service 
connection for avascular necrosis of the right hip as 
secondary to the service connected right knee disability.  

In December 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development of the 
evidence.  Subsequently, a claim for secondary service 
connection for coronary artery disease was received in 
February 1998.  This appeal also arises from a July 1998 
rating decision of the RO, which denied the veteran's claim 
for service connection for coronary artery disease as 
secondary to the service connected right knee disability.  

The Board notes that the issues of service connection for 
avascular necrosis of the right hip as secondary to a service 
connected right knee disability, an increased rating for a 
right knee disability, and a total disability rating based on 
individual unemployability due to service connected 
disability will be the subject of the remand which is 
appended to the following decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
coronary artery disease has been obtained by the RO.

2.  The medical evidence of record includes opinions from VA 
examiners and a private doctor that the veteran's service 
connected right knee disability aggravated, and contributed 
to the development of, coronary artery disease.  


CONCLUSION OF LAW

The veteran has coronary artery disease, aggravation of which 
is proximately due to or the result of a service connected 
right knee disability.  38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a statement received in February 1998, the veteran's 
representative claimed that for over three years the 
veteran's physical and mental health had continued to 
deteriorate such that he suffered severe coronary disease and 
underwent bypass surgery.  Attached to the statement was a 
medical statement dated in January 1998 from John Spratt, 
M.D., who indicated that the veteran was recently admitted to 
Roper Hospital for evaluation of substernal chest pain.  Dr. 
Spratt indicated that the veteran underwent cardiac 
catheterization, which revealed severe three-vessel coronary 
disease, followed by coronary artery bypass grafting.  The 
doctor opined that the veteran's stress, experienced from hip 
and knee pain, "almost certainly contributed to his coronary 
artery disease".  The doctor stated that stress was a well-
known factor for precipitating cardiac conditions and that 
the veteran's stress, related to his medical problems, 
contributed to his cardiac condition.  

In March 1998, medical records dated in December 1997 from 
Roper Hospital were received, indicating that the veteran was 
admitted with complaints of substernal chest pain.  At 
admission, the impression was unstable angina.  A cardiac 
catheterization report revealed severe three-vessel coronary 
artery disease, normal left ventricular systolic function, 
and normal left ventricular diastolic dysfunction.

In April 1998, additional medical records dated in March 1998 
from Roper Hospital were received, indicating that the 
veteran was admitted with complaints of chest pain.  At 
admission, the impression included coronary artery bypass 
grafting and chest pain.  The final discharge diagnoses 
revealed chest pain.  

On VA heart examination in May 1998, it was noted that the 
veteran first developed chest pain in November 1997 and that 
he subsequently underwent coronary artery bypass surgery at 
Roper Hospital where he was readmitted in March 1998 due to 
chest pain.  In response to the RO's request for an opinion 
regarding whether the veteran's right knee disability caused 
or aggravated his heart condition, the examiner commented 
that it was difficult in an individual case to fully support 
conclusions with regard to causal effects because 
relationships between emotional stress and heart disease were 
complex.  Yet, the examiner indicated that current concepts 
of the mechanisms that contribute to coronary atherosclerosis 
included alterations of serum lipids and of platelet function 
that may be induced by stress.  Particularly in view of the 
low coronary risk profile in the veteran's case, the examiner 
agreed with Dr. Spratt's conclusion that stress related to 
the veteran's medical problems contributed to his cardiac 
condition.  

In June 1998, the May 1998 VA examiner responded to a request 
for specific opinions.  He opined that pain and stress from 
the veteran's service connected right knee disability did not 
cause his current heart condition, that pain and stress from 
his service connected right knee disability aggravated his 
current heart condition; and that the level of disability 
before and after aggravation could not be estimated in terms 
of cardiac workload capacity.  

In a July 1998 rating decision, the RO denied the veteran's 
claim for secondary service connection for coronary artery 
disease essentially on the basis that the private and VA 
medical opinions did not indicate the degree to which the 
nonservice connected coronary artery disease was aggravated 
by the service connected right knee disability.  In a 
statement of the case issued in August 1998, the RO informed 
the veteran that the specific degree of aggravation was 
necessary in order to establish service connection on a 
secondary basis.    

On VA heart examination in July 1998, the examiner noted that 
the veteran had been a long-term patient.  The examiner noted 
that the May 1998 VA examiner and Dr. Spratt concurred that 
the veteran's cardiac problems were not caused by his stress 
but rather were certainly aggravated by the stress of his 
orthopedic injuries.  The examiner indicated that he was 
unable to describe the level of heart disease prior to the 
aggravation and opined that the veteran should receive 
complete disability from both his orthopedic and cardiac 
conditions.  On a follow-up visit in that same month, the 
examiner noted that both the May 1998 VA examiner and Dr. 
Spratt agreed with him that the veteran's cardiac condition 
was not caused by his stress and orthopedic problems but that 
his condition had certainly been aggravated by them.  

In October 1998, the veteran submitted a medical statement 
dated in September 1998 from John Spratt, M.D.  The doctor 
opined that the stress the veteran experienced from his hip 
and knee pain more likely than not contributed to the 
development of his coronary artery disease.  He indicated 
that despite the difficulty in quantifying the percent 
contribution of any individual risk factor toward the 
development of coronary artery disease, he would estimate 
that 50 percent to 60 percent of the veteran's risk was due 
to stress from his personal financial status and the pain and 
inconvenience of his other multiple problems.  Dr. Spratt 
concluded that the veteran's stress from his multiple pre-
existing medical conditions contributed to his development of 
coronary artery disease.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability which is proximately due to or the result of 
a service connected injury.  38 C.F.R. § 3.310 (1998).  

In this case, it is contended that the medical opinions of 
record support the veteran's claim for service connection for 
coronary artery disease secondary to his service connected 
right knee disability.  It was claimed that the veteran's 
cardiac condition was aggravated by his right knee disability 
and that the degree of aggravation was not presently at 
issue.  The medical evidence shows that the veteran was 
initially treated for chest pain in November 1997 and that he 
was thereafter hospitalized and diagnosed with severe three-
vessel coronary artery disease.  The medical evidence also 
shows that Dr. Spratt and two VA examiners all concurred 
that, although the veteran's right knee disability did not 
cause his heart disability, the pain and stress of the right 
knee disability aggravated, or contributed to the development 
of, his coronary artery disease.  In some cases, the medical 
opinions report the veteran's right knee disability as part 
of other orthopedic problems which as a whole aggravated, and 
contributed to the development of, a heart condition.  The 
United States Court of Veterans Appeals, in Allen v. Brown, 7 
Vet. App. 439, 448 (1995), indicated that in the case "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  In 
view of Allen and the clear medical statements of record, the 
Board finds that there exists a relationship between the 
veteran's service connected right knee disability and a 
currently shown diagnosis of coronary artery disease.  It is 
noted that there is no medical evidence to the contrary and 
that the Board can only consider independent medical evidence 
and is not free to substitute its own medical judgment.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
service connection for coronary artery disease is warranted.  


ORDER

Entitlement to service connection for aggravation of coronary 
artery disease as secondary to a service connected right knee 
disability is granted.  


REMAND

In a December 1997 remand, the Board directed the RO to 
obtain the names and addresses of all health care providers 
where the veteran had received treatment for right knee and 
right hip disabilities, pursuant to the VA's duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).  Following that 
development, the RO was to directed to afford the veteran a 
VA examination in orthopedics.  Instead, the veteran 
underwent a VA examination in March 1998 prior to the RO's 
March 1998 request for additional treatment records.  
Moreover, after the veteran's representative responded in an 
April 1998 statement that the veteran received treatment at 
the VAMC Charleston, the RO apparently did not attempt to 
obtain these treatment records for association with the 
claims folder. 

The veteran was afforded a VA examination in March 1998 to 
determine the severity of his right knee disability in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Veterans Appeals (Court) 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  The Court also indicated that evaluation of 
orthopedic disorders must involve consideration of other 
factors, such as weakened movement, excess fatigability, and 
incoordination, set forth in 38 C.F.R. § 4.45.  

On the VA examination in March 1998, the veteran complained 
of a great deal of right knee pain that prevented him from 
working.  He reported that going up and down stairs and 
sitting was difficult and that he constantly wore a brace.  
He reported that he had flare-ups lasting up to several days.  
On the examination, the examiner noted mild to moderate 
effusion and "85 degrees of motion".  The examiner, 
however, did not record the precise degree of flexion and 
extension of the right knee, which is required in order to 
evaluate the veteran under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71.  Also, the examiner made an 
attempt to address the issues set forth in DeLuca, that is, 
weakened movement, excess fatigability, and incoordination, 
as related to pain.  However, the examiner never provided an 
opinion pertaining to any additional loss of range of motion 
due to weakened movement, fatigability, and incoordination, 
and the examiner did not indicate whether the veteran's right 
knee pain could significantly limit functional ability during 
flare-ups, as portrayed in terms of the degree of additional 
range of motion loss.  Finally, the examiner failed to 
furnish an opinion as to the effect of the right knee 
disability on the veteran's ability to secure and maintain 
employment.  In view of the foregoing, the veteran should be 
afforded another VA examination to ascertain the nature and 
severity of his right knee disability, which takes into 
consideration the case of DeLuca v. Brown concerning 
functional loss due to pain on use.  The Board also notes 
that there is evidence of arthritis of the veteran's right 
knee; thus, the RO should consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of knee disability).

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability (TDIU) due to a service-
connected disability is "inextricably intertwined" with a 
rating increase claim.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his increased rating 
claim.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received recent treatment 
for disabilities of the right knee and 
right hip.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
recent records of treatment relating to 
the veteran's right knee and right hip 
which have not already been obtained.  
All records obtained should be associated 
with the claims folder.

2.  Following completion of the 
foregoing, the veteran should be afforded 
a VA examination in orthopedics in order 
to ascertain the nature and severity of 
his right knee disability.  The claims 
folder must be made available to the 
examiner for review prior to conducting 
the examination.  All indicated tests 
must be accomplished, to include range of 
motion studies specifying the degree of 
flexion and extension of the veteran's 
right knee.  All clinical findings, to 
include the degree of instability of the 
right knee, if any, should be detailed in 
the report of examination.  It should be 
stated for the record whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service 
connected disability; and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  Finally, the 
examiner should comment on the effect the 
right knee disability has on the 
veteran's ability to secure and maintain 
employment.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, to include, if 
appropriate, consideration of VAOPGCPREC 
23-97.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

